Citation Nr: 1342096	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a right ankle injury. 

2.  Entitlement to service connection for the residuals of a right foot injury.

3.  Entitlement to service connection for the residuals of a left ankle injury.

4.  Entitlement to service connection for the residuals of a left shoulder injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 
INTRODUCTION

The Veteran had active military service from April 1966 to April 1969. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, under cover letter from the VA RO in Montgomery, Alabama, which denied service connection for the disabilities indicated above. The Veteran lives within the jurisdiction of the Montgomery, Alabama, RO.

In December 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  A right ankle disability, to include arthritis, has not been shown in active service or within one year after discharge, and there is no competent evidence of a link between the current disability and the Veteran's active service.

2.  A right foot disability has not been shown during the pendency of the appeal.

3.  A left ankle disability, to include arthritis, has not been shown in active service or within one year after discharge, and there is no competent evidence of a link between the current disability and the Veteran's active service.

4.  A left shoulder disability, to include arthritis, has not been shown in active service or within one year after discharge, and there is no competent evidence of a link between the current disability and the Veteran's active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a right ankle injury have not been met.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of a right foot have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for residuals of a left shoulder injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2006 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

A VA examination was conducted in January 2012.  The Veteran contends that this examination is inadequate to evaluate his left shoulder disability.  Specifically, he alleges the examination was inadequate because it did not evaluate the right shoulder and failed to address possible posttraumatic deformity of the left lateral clavicle. 

The January 2012 examination did not need to evaluate the right shoulder because the right shoulder is not on appeal or the subject of any pending claim for service connection.  As to the examiner's failure to address possible posttraumatic deformity of the left lateral clavicle, the January 2012 report is adequate to evaluate the Veteran's left shoulder disability as it was provided by a physician, the Chief of Administrative Medicine at Birmingham VAMC, and based on a thorough review of the claim file, an interview with the Veteran, and a comprehensive physical examination.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation.  Thus, the record contains a sound medical opinion upon which a decision may be based.  

The Veteran has not argued, and the record does not reflect, that the January 2012 examination is inadequate to evaluate his other claimed disabilities. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for the residuals of a right ankle injury, residuals of a right foot injury, residuals of a left ankle injury, and residuals of a left shoulder injury.  He contends that these disabilities had their onset in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service connection may be granted for disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Left and Right Ankle Disabilities

The Veteran contends that his current left and right ankle disabilities are related to in-service injuries. 

Service treatment records show that the Veteran sprained his right ankle after he fell down some stairs in November 1966.  X-rays were normal.  The Veteran returned to full duty within one week of the fall.

A March 1969 separation examination was normal.  The Veteran denied arthritis, bone or joint deformity, and foot trouble.

STRs show another right ankle sprain while playing volleyball on April 5, 1969.  X-rays showed soft tissue swelling but no evidence of a fracture.  On April 18, 1969, the Veteran confirmed that there had been no change in his medical condition since his March 1969 separation examination.

STRs show no complains, diagnosis, or treatment of a left ankle disability.

Post-service medical records show that Dr. Batie diagnosed mild degenerative changes of the ankles in June 2006.  She noted that the Veteran's current occupation involves several repetitive motions involving the feet and using large jarring equipment.

On VA examination in January 2012 the Veteran gave a history of bilateral ankle pain and arthritis beginning several years after service.  X-rays revealed bilateral degenerative joint disease (DJD).  Bilateral ankle sprain and tendonitis were diagnosed.

The VA examiner opined that it is less likely than not that the current left and right ankle disabilities were incurred in or caused by the claimed in-service injury or event.   The rationale was that the in-service right ankle sprain was self limiting and there was no evidence of any residual dysfunction to the right ankle during the separation examination.  The VA examiner noted that it was not until years later that the ankles became symptomatic, and that "this was after many years of very physical post service occupation with repetitive duties."  And the record is silent with regard to any showing of a continuation of any condition between service and the present examination.  The VA examiner concluded that the claimed ankle disabilities are most likely due to aging and the long-terms effects of post-service occupations.

The Veteran, as lay a person, is competent to report ankle pain and symptoms he can personally observe.  38 C.F.R. § 3.159(a)(2).  He is also competent to diagnose a simple medical condition, capable of lay observation.

Arthritis, however, is a complex medical condition, which is generally confirmed only through x-ray evidence.  See 38 C.F.R. § 4.71a, DC 5003, 5010; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions, he is not competent to diagnose arthritis and his opinion in this regard is of no probative value.

Service connection under 38 C.F.R. §§ 3.303(b) and 3.307 do not apply, because arthritis was not noted or diagnosed in service or within one year of separation.

Symptoms of left and right ankle disabilities did not begin until years after service and the record is absent any competent medical evidence to support a nexus to service.  Rather, the medical evidence demonstrates that the current ankle disabilities are due to the Veteran's post-service occupations.

The preponderance of the evidence is against the claims of service connection for left and right ankle disabilities; there is no doubt to be resolved; and service connection is not warranted. 

A Right Foot Disability

The Veteran contends that his current right foot disability is related to in-service injuries. 

Service treatment records show that the Veteran complained of right foot pain after he fell down some stairs in November 1966.  X-rays were normal.  The Veteran returned to full duty within one week after the fall.

Separation examination was normal.  The Veteran denied arthritis, bone or joint deformity, and foot trouble.

On VA examination in January 2012 the Veteran complained of right foot pain.  The VA examiner, however, noted that the Veteran pointed to his ankle when describing the pain.  

The VA examiner opined that the Veteran does not have a foot condition.  The rationale was that the current symptoms are located over the right ankle and not the foot.  And the right foot injuries shown in service are actually right ankle sprains. 

The record is absent lay or medical evidence of any foot disability, other than pain, during the pendency of the appeal.

Pain alone is not a disability for which service connection may be granted, and a current foot disability has not been shown during the pendency of the appeal.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim of service connection for residuals of a right foot injury; there is no doubt to be resolved; and service connection is not warranted. 

A Left Shoulder Disability

The Veteran contends that his current left shoulder condition is related to a documented in-service left shoulder injury. 

Service treatment records show that the Veteran fell and injured his left shoulder in May 1968.  X-rays were normal.

Separation examination was normal.  The Veteran denied arthritis, bone or joint deformity, and painful or trick shoulder.

In June 2006, Dr. Batie, a private physician, diagnosed mild degenerative changes of the shoulders.  She noted that the Veteran had a longstanding history of shoulder arthritis and recurrent bursitis, which is inflammation of the fluid-filled sac that lies between a tendon and skin or bone.  She also noted that the Veteran's current occupation involves several repetitive motions involving the shoulders and using large jarring equipment.

On VA examination in January 2012 the Veteran gave a history of shoulder pain and arthritis beginning several years after service.  X-rays revealed bilateral degenerative joint disease (DJD).  Shoulder strain/contusion and arthritis were diagnosed.

The VA examiner opined that it is less likely than not that the current shoulder disability was incurred in or caused by the claimed in-service injury or event.   The rationale was that the in-service shoulder injury was self limiting and there was no evidence of any residual dysfunction to the shoulder during the separation examination.  The VA examiner noted that it was not until years later that the shoulder became symptomatic, and that "this was after many years of very physical post service occupation with repetitive duties."  And the record is silent with regard to any showing of a continuation of any condition between service and the present examination.  The VA examiner concluded that the claimed shoulder disability is most likely due to aging and the long-terms effects of post-service occupations.

The Veteran, as lay a person, is competent to report shoulder pain and symptoms he can personally observe.  38 C.F.R. § 3.159(a)(2).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, bursitis, like arthritis, is an internal condition, not capable of lay observation.  

As the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions, he is not competent to diagnose arthritis or bursitis and his opinion in this regard is of no probative value.

Service connection under 38 C.F.R. §§ 3.303(b) or 3.307 does not apply, because arthritis was not noted or diagnosed in service or within one year of separation.

Symptoms of a shoulder disability did not begin until years after service and the record is absent competent medical evidence to support a nexus to service.  Rather, the medical evidence of record demonstrates that the current disability is due to the Veteran's post-service occupations.

The preponderance of the evidence is against the claim of service connection for a left shoulder disability; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

1.  Service connection for the residuals of a right ankle injury is denied. 

2.  Service connection for the residuals of a right foot injury is denied.

3.  Service connection for the residuals of a left ankle injury is denied.

4.  Service connection for the residuals of a left shoulder injury is denied. 





____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


